          Case 1:20-cv-03526-LLS Document 85 Filed 08/16/21 Page 1 of 1
            Case 1:20-cv-03526-LLS Document 83 Filed 08/16/21 Pfr,!:!::_::::1::::0:::::f1====::,,,; =
                                                                                                    .   =====::::i
0R\G\NAL                                                                          -usocSDNY
                                                                                   DOCU:\1E'.\TT
                                                                                   ELE C ; ;.{u \i lCALLY FILED
                             IN THE UNITED STATES DISTRICT COURT
                                                                                   DOC #:
                           FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                   DA TE L i. F.D:_        9-/ (6 / 'L,j
   Modellbahn Ott Hobbies, Inc.,                 )
   d/b/a Supreme Hobbies,                        )      NOTICE OF DISMISSAL
                                                 )
                            Plaintiff(s)         )
                                                 )
           V.                                    )
                                                 )      Case No.: 1:20-cv-03526-LLS
   Velcro USA , Inc ., et al.,                   )
                                                 )
                            Defendants.          )


                                           NOTICE OF DISMISSAL

          PLAINTIFF, via its' counsel, hereby voluntarily dismisses its claims against the sole
   remaining defendant, KOALA TOOLS.

          Defendant KOALA TOOLS has not answered the complaint, filed any motions nor
   responded to the action in any manner.




   Dated: August 16, 2021
          Long Beach, New _York
                                                                                 ;:>a 0 ~
                                                                                       ~.. L,.-5~~

   c ~                                                                                        er;   {I.'- \-z..1
   Rosenbaum, Famularo & Segall, P.C .
   Counsel for Plaintiff Modellbahn Ott Hobbies, Inc.
   138A East Park Avenue
   Long Beach, New York 11561
   CJR@AmazonSellersLawyer.com
   212-256-1109
